Exhibit 10.2

 

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

This FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is made and
entered into as of August 8, 2013, by and among HARTE-HANKS, INC., a Delaware
corporation (the “Borrower”), the lenders party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”), and joined in for
certain purposes by the Subsidiaries of the Borrower signatory hereto (the
“Subsidiary Guarantors”).

 

WHEREAS, the parties hereto are party to that certain Term Loan Agreement dated
as of August 16, 2011 (as amended, the “Term Loan Agreement”);

 

WHEREAS, the Subsidiary Guarantors are party to that certain Unlimited Guaranty
dated as of August 16, 2011 (as amended, the “Subsidiary Guaranty”);

 

WHEREAS, concurrently herewith, the Borrower is entering into an amendment and
restatement of the Existing Revolver Credit Agreement (the “New Revolver Credit
Agreement”); and

 

WHEREAS, each of the Borrower and each Subsidiary Guarantor has requested that
the Lenders and the Administrative Agent agree, and Lenders constituting
Required Lenders and the Administrative Agent have agreed, on the terms and
subject to the conditions set forth herein, to make certain amendments to the
Term Loan Agreement and the Subsidiary Guaranty to permit the New Revolver
Credit Agreement and to conform to certain amendments being made to the
provisions of the New Revolver Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.              Definitions.  Capitalized terms used herein without definition
or not amended in this Amendment shall have the meaning assigned to such terms
in the Term Loan Agreement.  This Amendment shall constitute a Loan Document
under the Term Loan Agreement for all purposes.

 

2.              Amendments to Term Loan Agreement and Subsidiary Guaranty.

 

A.                                    Schedules.  Each of the Schedules to the
Term Loan Agreement which is attached hereto as a Schedule is hereby deemed
amended in its entirety and replaced with the corresponding Schedule attached
hereto, all of which updated Schedules must be satisfactory to the Lenders.

 

B.                                    Schedule 7.05 (Specified Disposition). 
Schedule 7.05 attached hereto is hereby added to the Term Loan Agreement as
Schedule 7.05 thereto.

 

C.                                    Exhibit C (Form of Compliance
Certificate).  Exhibit C to the Term Loan Agreement is hereby deleted and
replaced in its entirety with Exhibit C attached hereto.

 

--------------------------------------------------------------------------------


 

D.                                    Adjusted Leverage Ratio.  The definition
of “Adjusted Leverage Ratio” in Section 1.01 (Defined Terms) of the Term Loan
Agreement is hereby deleted and replaced in its entirety with the following:

 

““Adjusted Leverage Ratio” means, as at any date of determination, the ratio of
(a) Consolidated Funded Indebtedness minus non-restricted cash held by the
Borrower or any Subsidiary, as of such date, to (b) Consolidated EBITDA for the
Reference Period most recently ended.”

 

E.                                     Commodity Exchange Act.  The new defined
term “Commodity Exchange Act” is hereby added to Section 1.01 (Defined Terms) of
the Term Loan Agreement in appropriate alphabetical order as follows:

 

““Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.”

 

F.                                      Excluded Swap Obligation.  The new
defined term “Excluded Swap Obligation” is hereby added to Section 1.01 (Defined
Terms) of the Term Loan Agreement in appropriate alphabetical order as follows:

 

““Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to
Section 6.14 and any other “keepwell, support or other agreement” for the
benefit of such Subsidiary Guarantor and any and all guarantees of such
Subsidiary Guarantor’s Swap Obligations by other Loan Parties) and the
regulations thereunder at the time the Guarantee of such Subsidiary Guarantor,
or the grant by such Subsidiary Guarantor of a security interest, becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.”

 

G.                                    Existing Revolver Credit Agreement.  The
definition of “Existing Revolver Credit Agreement” in Section 1.01 (Defined
Terms) of the Term Loan Agreement is hereby deleted and replaced in its entirety
with the following:

 

““Existing Revolver Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of August 8, 2013, among the Borrower, Bank of
America, as Administrative Agent, Swing Line Lender and L/C Issuer thereunder,
and the lenders party thereto.”

 

2

--------------------------------------------------------------------------------


 

H.                                   First Amendment Date.  The new defined term
“First Amendment Date” is hereby added to Section 1.01 (Defined Terms) of the
Term Loan Agreement in appropriate alphabetical order as follows:

 

““First Amendment Date” means August 8, 2013.”

 

I.                                        Obligations.  The definition of
“Obligations” in Section 1.01 (Defined Terms) of the Term Loan Agreement is
hereby deleted and replaced in its entirety with the following:

 

““Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Loan Parties arising under any Loan Document or
otherwise with respect to the Term Loan, or arising under any Guaranteed Hedge
Agreement or any Guaranteed Cash Management Agreement, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided, however,
that the Obligations shall exclude any Excluded Swap Obligations.”

 

J.                                        Responsible Officer.  The definition
of “Responsible Officer” in Section 1.01 (Defined Terms) of the Term Loan
Agreement is hereby deleted and replaced in its entirety with the following:

 

““Responsible Officer” means the chief executive officer, president, senior vice
president, executive vice president, vice president (tax), chief financial
officer, chief accounting officer, chief operating officer, treasurer or
assistant treasurer of the applicable Loan Party, and with respect to any
Subsidiary Guarantor, a vice president, and solely for purposes of the delivery
of incumbency certificates pursuant to Section 4.01, the secretary or any
assistant secretary of the applicable Loan Party, provided that the chief
financial officer, chief accounting officer or other senior executive financial
officer shall execute any covenant compliance related certificates.  Any
document delivered hereunder that is signed by a Responsible Officer of the
applicable Loan Party shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of the
applicable Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of the applicable Loan Party.”

 

K.                                   Specified Disposition.  The new defined
term “Specified Disposition” is hereby added to Section 1.01 (Defined Terms) of
the Term Loan Agreement in appropriate alphabetical order as follows:

 

““Specified Disposition” means the Disposition set forth on Schedule 7.05
hereto.”

 

3

--------------------------------------------------------------------------------


 

L.                                     Specified Loan Party.  The new defined
term “Specified Loan Party” is hereby added to Section 1.01 (Defined Terms) of
the Term Loan Agreement in appropriate alphabetical order as follows:

 

““Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 6.14).”

 

M.                                 Swap Obligation.  The new defined term “Swap
Obligation” is hereby added to Section 1.01 (Defined Terms) of the Term Loan
Agreement in appropriate alphabetical order as follows:

 

““Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.”

 

N.                                    Guaranteed Hedge Agreements.  Section 5.05
of the Term Loan Agreement is amended by (i) inserting the following at the end
of the Heading of such Section: “;  Guaranteed Hedge Agreements”; and (ii) by
inserting the following new clause (d) at the end thereof:

 

“(d)         As of the First Amendment Date, no Loan Party is a party to any
Guaranteed Hedge Agreements.”

 

O.                                    Certificates; Other Information.  Clause
(g) contained in Section 6.02 of the Term Loan Agreement is amended to read in
its entirety as follows:

 

“(g)         promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary (including,
without limitation, information and certifications regarding whether the
Subsidiary Guarantors constitute “eligible contract participants” as defined in
the Commodity Exchange Act and the regulations thereunder) and, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.”

 

P.                                      Keepwell.  The following new
Section 6.13 is added to Article 6 of the Term Loan Agreement:

 

“6.13      Keepwell.  Absolutely, unconditionally and irrevocably undertake (and
the Borrower hereby does so undertake) to provide such funds or other support to
each Specified Loan Party with respect to Swap Obligations constituting
Obligations as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Subsidiary Guaranty and the other Loan
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
the Borrower’s undertakings hereunder voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations and undertakings of the Borrower under this Section

 

4

--------------------------------------------------------------------------------


 

shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full and the Subsidiary Guaranty has been
terminated.  The Borrower intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.”

 

Q.                                    Liens. The word “and” is hereby moved from
the end of clause (m) to the end of clause (n) of Section 7.01 (Liens) of the
Term Loan Agreement, the period at the end of said Section 7.05 is hereby
deleted, and the following new clause (o) is hereby added to said Section 7.01
as follows:

 

“(o) with respect to any letters of credit issued for the account of the
Borrower or any of its Subsidiaries pursuant to the Existing Revolver Credit
Agreement, any cash collateral created with respect to any such letter of
credit.”

 

R.                                    Fundamental Changes.  Clause (b)(i) of
Section 7.04 (Fundamental Changes) of the Term Loan Agreement is hereby deleted
and replaced in its entirety with the following:

 

“(i)          upon the consummation thereof, such acquisition target would be
wholly-owned directly by the Borrower or a wholly-owned Subsidiary (including as
a result of a merger or consolidation);”

 

S.                                      Dispositions.  (1) The words “during the
term of this Agreement” are deleted from clause (n) of Section 7.05
(Dispositions) of the Term Loan Agreement and are replaced with the following:
“from and after the First Amendment Date”; (2) the word “and” is hereby moved
from the end of clause (m) to the end of clause (n) of said Section 7.05, and
the following new clause (o) is hereby added to said Section 7.05 as follows:

 

“(o)         the Specified Disposition;”

 

and (3) the proviso set forth at the end of said Section 7.05 is hereby deleted
and replaced in its entirety with the following proviso:

 

“provided, however, that any Disposition pursuant to this Section 7.05 (except
for Dispositions pursuant to clauses (d), (f), (h), (k), (l), (o) and, solely
with respect to Subsidiaries of the Borrower, (m) of this Section 7.05) shall be
for fair market value.”

 

T.                                     Transactions with Affiliates.  (1) 
Clause (h) of Section 7.08 (Transactions with Affiliates) of the Term Loan
Agreement is hereby deleted and replaced in its entirety with the following:

 

“(h) the issuance of stock of the Borrower and of options to purchase stock of
the Borrower pursuant to any of (w) the Harte-Hanks, Inc. Amended and Restated
1991 Stock Option Plan, (x) the Harte-Hanks, Inc. 2005 Omnibus

 

5

--------------------------------------------------------------------------------


 

Incentive Plan, (y) the Harte-Hanks, Inc. 2013 Omnibus Incentive Plan, or
(z) the grant of equity awards to the Chief Executive Officer of the Borrower as
disclosed on Form 8-K, dated June 11, 2013, and the exercise of any options or
rights granted thereby (including any amendments, modifications or replacements
thereof; provided that such amendment, modification or replacement does not
substantially change the character of such stock option program) and”,

 

and (2) the following new clause (j) is hereby added to said Section 7.08 as
follows:

 

“and (j) transactions set forth on Schedule 5.18”.

 

U.                                    Burdensome Agreements.  Clause (b) of
Section 7.09 (Burdensome Agreements) of the Term Loan Agreement is hereby
deleted and replaced in its entirety with the following:

 

“(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, except as set forth
in Section 7.01 of the Existing Revolver Credit Agreement.”

 

V.                                    Consolidated Leverage Ratio. 
Section 7.11(b) (Consolidated Leverage Ratio) of the Term Loan Agreement is
hereby deleted and replaced in its entirety with the following:

 

“Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio, as of the
end of any fiscal quarter of the Borrower, for the Reference Period then ending
to be greater than 2.25:1.00; provided, however, that on a one-time basis only
during the term of this Agreement, in the event that the Borrower consummates a
purchase or acquisition permitted under Section 7.04(b) that would result, on a
pro forma basis (calculated in accordance with Section 7.04(b)(iv)), in a
Consolidated Leverage Ratio of 2.00:1.00 or higher (but not above 3.00:1.00),
the Borrower may elect that the permitted maximum Consolidated Leverage Ratio be
3.00:1.00 for the fiscal quarter in which such purchase or acquisition is
consummated and for the following three consecutive fiscal quarters (after
which, the maximum permitted Consolidated Leverage Ratio shall revert to
2.25:1.00); provided, further, that the Borrower shall provide notice to the
Administrative Agent that it will be relying upon the temporary increase in the
maximum permitted Consolidated Leverage Ratio prior to the consummation of the
applicable purchase or acquisition.”

 

W.                                 Sale and Leaseback.  The words “during the
term of this Agreement” are deleted from Section 7.12 (Sale and Leaseback) of
the Term Loan Agreement and are replaced with the following: “from and after the
First Amendment Date”.

 

X.                                    Foreign Operations.  Section 7.14 (Foreign
Operations) of the Term Loan Agreement is hereby deleted and replaced in its
entirety with the following:

 

6

--------------------------------------------------------------------------------


 

“Foreign Operations.  Foreign Subsidiaries of the Borrower, whether direct or
indirect, shall not at any time account for more than (i) 20% of Consolidated
EBITDA, (ii) 25% of the aggregate consolidated revenue of the Borrower and its
Subsidiaries, or (iii) 20% of the aggregate value of the assets of the Borrower
and its Subsidiaries.”

 

Y.                                    Guaranty Keepwell.  The following new
paragraph is hereby added after the existing paragraph in Section 4 (Covenants)
of the Subsidiary Guaranty:

 

“Each Guarantor that is a Qualified ECP Guarantor at the time the Guarantee
hereunder by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligations as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s undertakings
hereunder voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations and
undertakings of each Qualified ECP Guarantor under this paragraph shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full.  Each Qualified ECP Guarantor intends this paragraph to
constitute, and this paragraph shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act. 
For purposes of this paragraph, “Qualified ECP Guarantor” means, at any time,
each Guarantor with total assets exceeding $10,000,000 or that qualifies at such
time as an “eligible contract participant” under the Commodity Exchange Act and
can cause another person to qualify as an “eligible contract participant” at
such time under §1a(18)(A)(v)(II) of the Commodity Exchange Act.”

 

3.              Conditions to Effectiveness.  This Amendment shall become
effective as of the date hereof, upon the satisfaction of each of the following
conditions:

 

A.                                    The receipt by the Administrative Agent of
counterparts of this Amendment, duly executed by the Borrower, the Subsidiary
Guarantors and the Required Lenders, sufficient in number for distribution to
the Administrative Agent, each Lender and the Borrower.

 

B.                                    The receipt by the Administrative Agent of
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers or other duly authorized officers, as
the case may be, of each of the Loan Parties as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer or other duly authorized officer thereof authorized to act as a
Responsible Officer or other duly authorized officer in connection with this
Amendment and the other Loan Documents.

 

7

--------------------------------------------------------------------------------


 

C.                                    The receipt by the Administrative Agent of
such other assurances, certificates, documents or consents as the Administrative
Agent or the Required Lenders reasonably may require.

 

D.                                    Arrangements satisfactory to the
Administrative Agent for the payment on the First Amendment Date of all accrued
fees of the Administrative Agent, the Arranger and the Lenders, as applicable,
and expenses of the Administrative Agent and the Arranger required to be paid on
or prior to the First Amendment Date shall have been made (including the
reasonable fees and expenses of counsel for the Administrative Agent and the
Arranger to the extent invoiced at least two (2) Business Days prior to the
First Amendment Date, plus such additional amounts of such fees and expenses to
be incurred through the closing proceedings within five (5) Business Days after
receiving an invoice thereof (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent)).

 

4.              Representations and Warranties.  Each of the Loan Parties
represents and warrants to the Lenders as follows:

 

A.                                    The execution, delivery and performance of
this Amendment, and each other Loan Document and the transactions contemplated
hereby and thereby (i) are within the corporate (or the equivalent company or
partnership) authority of such Loan Party, (ii) have been duly authorized by all
necessary corporate (or other) proceedings, (iii) do not conflict with or result
in any material breach or contravention of any provision of law, statute,
rule or regulation to which such Loan Party is subject or any judgment, order,
writ, injunction, license or permit applicable to such Loan Party so as to
materially adversely affect the assets, business or any activity of such Loan
Party, and (iv) do not conflict with any provision of the corporate charter,
articles or bylaws (or equivalent other company or partnership documents) of
such Loan Party or any agreement or other instrument binding upon such Loan
Party.

 

B.                                    The execution, delivery and performance of
this Amendment and each other Loan Document will result in valid and legally
binding obligations of such Loan Party enforceable against such Loan Party in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief or other equitable remedy is subject
to the discretion of the court before which any proceeding therefor may be
brought.

 

C.                                    The execution, delivery and performance by
such Loan Party of this Amendment and each other Loan Document and the
transactions contemplated hereby and thereby do not require any approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained, if any.

 

8

--------------------------------------------------------------------------------


 

D.                                    The representations and warranties
contained in Article V of the Term Loan Agreement are true and correct as of the
date hereof as though made on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date.  For
purposes of this clause (D), the representations and warranties contained in
Sections 5.05(a) and (b) of the Term Loan Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively, of the Term Loan Agreement.

 

E.                                     Both before and after giving effect to
this Amendment, no Default or Event of Default under the Term Loan Agreement has
occurred and is continuing.

 

5.              No Waiver.  Nothing contained herein shall be deemed to
(i) constitute a waiver of any Default or Event of Default that may heretofore
or hereafter occur or have occurred and be continuing or, except as expressly
set forth in this Amendment, to modify any provision of the Term Loan Agreement
or the Subsidiary Guaranty, or (ii) give raise to any defenses or counterclaims
to the Guaranteed Parties’ right to compel payment of the Obligations when due
or to otherwise enforce its respective rights and remedies under the Term Loan
Agreement, the Subsidiary Guaranty and the other Loan Documents.

 

6.              Ratification, etc.  Except as expressly amended hereby, the Term
Loan Agreement, the Subsidiary Guaranty, the other Loan Documents and all
documents, instruments and agreements related thereto are hereby ratified and
confirmed in all respects and shall continue in full force and effect.  This
Amendment, as it applies to the Term Loan Agreement, and the Term Loan Agreement
shall hereafter be read and construed together as a single document, and all
references in the Term Loan Agreement, any other Loan Document or any agreement
or instrument related to the Term Loan Agreement shall hereafter refer to the
Term Loan Agreement as amended by this Amendment.  This Amendment, as it applies
to the Subsidiary Guaranty, and the Subsidiary Guaranty shall hereafter be read
and construed together as a single document, and all references in the Term Loan
Agreement, the Subsidiary Guaranty, any other Loan Document or any agreement or
instrument related to the Subsidiary Guaranty shall hereafter refer to the
Subsidiary Guaranty as amended by this Amendment.

 

Without limiting the generality of the foregoing, the Subsidiary Guarantors
hereby acknowledge and agree to the terms and conditions of this Amendment and,
by executing this consent, hereby absolutely and unconditionally reaffirm to the
Guaranteed Parties that their Guarantee under the Subsidiary Guaranty, as
amended by this Amendment, remains in full force and effect and covers, without
limitation, all Obligations under the Term Loan Agreement, as amended by this
Amendment.

 

7.              Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

 

8.              Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to

 

9

--------------------------------------------------------------------------------


 

constitute one and the same instrument.  Any counterpart signed by all parties
may be introduced into evidence in any action or proceeding without having to
produce or account for the other counterparts.  Likewise, the existence of this
Amendment may be established by the introduction into evidence of counterparts
that are separately signed, provided they are otherwise identical in all
material respects.  This Amendment, to the extent signed and delivered by means
of a facsimile machine or other electronic transmission in which the actual
signature is evident, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. 
At the request of any party hereto, each other party hereto or thereto shall
re-execute original forms hereof and deliver them to all other parties.  No
party hereto shall raise the use of a facsimile machine or other electronic
transmission in which the actual signature is evident to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or other electronic
transmission in which the actual signature is evident as a defense to the
formation of a contract and each party forever waives such defense.

 

[SIGNATURES FOLLOW]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Term Loan Agreement as a sealed instrument as of the date first set
forth above.

 

 

HARTE-HANKS, INC.

 

 

 

 

By:

/s/ Douglas C. Shepard

 

Name:

Douglas C. Shepard

 

Title:

Executive Vice President & Chief

 

 

Financial Officer

 

Acknowledged and Agreed:

 

HARTE-HANKS SHOPPERS, INC.

SOUTHERN COMPRINT CO.

 

 

By:

/s/ Douglas C. Shepard

 

Name:

Douglas C. Shepard

 

Title:

Executive Vice President

 

 

ABERDEEN GROUP, INC.

HARTE-HANKS DATA SERVICES LLC

HARTE-HANKS DATA TECHNOLOGIES, INC.

HARTE-HANKS DIRECT, INC.

HARTE-HANKS DIRECT MARKETING/BALTIMORE, INC.

HARTE-HANKS DIRECT MARKETING/JACKSONVILLE, LLC

HARTE-HANKS DIRECT MARKETING/KANSAS CITY, LLC

HARTE-HANKS FLORIDA, INC.

HARTE-HANKS LOGISTICS, LLC

HARTE-HANKS MARKET INTELLIGENCE, INC.

HARTE-HANKS RESPONSE MANAGEMENT/AUSTIN, INC.

HARTE-HANKS RESPONSE MANAGEMENT/BOSTON, INC.

HARTE-HANKS STRATEGIC MARKETING, INC.

SALES SUPPORT SERVICES, INC.

 

 

By:

/s/ Douglas C. Shepard

 

Name:

Douglas C. Shepard

 

Title:

Vice President

 

 

HARTE-HANKS STOCK PLAN, INC.

HARTE-HANKS STS, INC.

 

By:

/s/ Douglas C. Shepard

 

Name:

Douglas C. Shepard

 

Title:

President

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT (BOA/HARTE-HANKS
2013)]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Maria F. Maia

 

Name:

Maria F. Maia

 

Title:

Managing Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT (BOA/HARTE-HANKS
2013)]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NA., as a Lender

 

 

 

 

 

 

 

By:

/s/ Maria F. Maia

 

Name:

Maria F. Maia

 

Title:

Managing Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT (BOA/HARTE-HANKS
2013)]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NA., as a Lender

 

 

 

 

 

 

 

By:

/s/ Nathan Rantala

 

Name:

Nathan Rantala

 

Title:

Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT (BOA/HARTE-HANKS
2013)]

 

--------------------------------------------------------------------------------


 

 

JPMorgan Chase Bank, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Laura Woodward

 

Name:

Laura Woodward

 

Title:

Officer

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT (BOA/HARTE-HANKS
2013)]

 

--------------------------------------------------------------------------------


 

 

Compass Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Adrayll Askew

 

Name:

Adrayll Askew

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT (BOA/HARTE-HANKS
2013)]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Joey Powell

 

Name:

Joey Powell

 

Title:

Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT (BOA/HARTE-HANKS
2013)]

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Compliance Certificate

 

Financial Statement Date:              ,

 

To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of August 16,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Term Loan Agreement;” the terms defined therein
being used herein as therein defined), among Harte-Hanks, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered the year-end
audited financial statements required by Section 6.01(a) of the Term Loan
Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered the unaudited
financial statements required by Section 6.01(b) of the Term Loan Agreement for
the fiscal quarter of the Borrower ended as of the above date.  Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Term Loan Agreement and has made, or has caused
to be made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Borrower during the accounting period
covered by such financial statements.

 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

[select one:]

 

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.                                      The representations and warranties of
the Borrower contained in Article V of the Term Loan Agreement, and any
representations and warranties of the Borrower that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct in all material respects (except to the extent already
qualified by materiality which such representations and warranties shall be true
and correct in all respects) on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Term Loan Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Term Loan Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.

 

5.                                      The financial covenant analyses and
information set forth on Schedule 1 attached hereto are true and accurate on and
as of the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                   ,                .

 

 

HARTE-HANKS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                      (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.

Section 7.11(a) — Consolidated Interest Coverage Ratio.

 

 

 

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

$                 

 

 

 

 

 

 

 

2.

Consolidated Interest Charges for Subject Period (Line I.B.5 below):

$                 

 

 

 

 

 

 

 

3.

Income taxes for Subject Period:

$                 

 

 

 

 

 

 

 

4.

Depreciation and depletion expenses for Subject Period:

$                 

 

 

 

 

 

 

 

5.

Amortization expenses for Subject Period:

$                 

 

 

 

 

 

 

 

6.

Lines I.A.1 + 2 + 3 + 4 + 5:

$                 

 

 

 

 

 

B.

Consolidated Interest Charges for Subject Period:

 

 

 

 

 

 

 

1.

Interest required to be paid or accrued on Indebtedness of the Borrower (whether
such interest was or is required to be reflected as an item of expense or
capitalized, including payments consisting of interest in respect of any
Capitalized Lease, and including commitment fees, letter of credit fees, agency
fees, balance deficiency fees and similar fees or expenses for Subject Period in
connection with the borrowing of money or any deferred purchase price
obligation):

 

$                 

 

 

 

 

 

 

 

2.

Non-cash amortization of debt issuance costs:

$                 

 

 

 

 

 

 

 

3.

Write-off of deferred financing fees and charges in connection with the
repayment of the 2006 Term Loan Agreement and the 2008 Term Loan Agreement, in
each case, that are classified as interest under GAAP:

 

$                 

 

 

 

 

 

 

 

4.

Any prepayment penalties or premiums:

$                 

 

 

 

 

 

 

 

5.

Line I.B.1 — Line I.B.2 — Line I.B.3 — Line I.B.4:

$                 

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio (Line I.A.6 ¸ Line I.B.5):

        to 1.00

 

 

 

 

Minimum required: 2.75:1.00

 

 

 

II.

Section 7.11(b) — Consolidated Leverage Ratio.

 

 

 

 

 

 

A.

Consolidated Funded Indebtedness at Statement Date:

 

 

--------------------------------------------------------------------------------


 

 

 

1.

The outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including the Obligations under the Term Loan
Agreement) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments:

 

$                 

 

 

 

 

 

 

 

 

2.

All purchase money Indebtedness:

 

$                 

 

 

 

 

 

 

 

 

3.

All direct obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (but excluding the aggregate amount available to be drawn with
respect to Letters of Credit (as defined in the Existing Revolver Credit
Agreement) outstanding):

 

$                 

 

 

 

 

 

 

 

 

4.

All obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business):

 

$                 

 

 

 

 

 

 

 

 

5.

Attributable Indebtedness in respect of Capitalized Leases:

 

$                 

 

 

 

 

 

 

 

 

6.

Without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in Lines II.A.1-II.A.5 above of Persons other than the
Borrower or any of its Subsidiaries:

 

$                 

 

 

 

 

 

 

 

 

7.

All Indebtedness of the types referred to in Lines II.A.1-II.A.6 above of any
partnership or joint venture other than debt made non-recourse to the Borrower
or such Subsidiary:

 

$                 

 

 

 

 

 

 

 

 

8.

Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7:

 

$                 

 

 

 

 

 

 

B.

Consolidated EBITDA for Subject Period:

 

 

 

 

 

 

 

 

1.

Line I.A.6 above:

$                 

 

 

 

 

 

 

 

2.

Permitted add-backs to EBITDA for all Material Acquisitions consummated during
the Subject Period, as permitted pursuant to Section 7.04(b):

 

$                 

 

 

 

 

 

 

 

3.

Adjusted Consolidated EBITDA (Line II.B.1 + Line II.B.2):

$                 

 

 

 

 

 

 

C.

Consolidated Leverage Ratio (Line II.A.8 ¸ Line II.B.3):

        to 1.00

 

 

 

 

 

 

Maximum permitted: 2.25:1.00(1)

 

 

--------------------------------------------------------------------------------

(1)  The maximum permitted Consolidated Leverage Ratio may be temporarily
increased to 3.00:1.00 on a one-time basis, for four consecutive fiscal
quarters, in accordance with Section 7.11(b).

 

--------------------------------------------------------------------------------


 

III.

Adjusted Leverage Ratio.

 

 

 

 

 

 

 

A.

1.

Consolidated Funded Indebtedness at Statement Date (Line II.A.8 above):

$                 

 

 

 

 

 

 

 

2.

Non-restricted cash held by Borrower or any Subsidiary at Statement Date:

$                 

 

 

 

 

 

 

 

3.

Line III.A.1 — Line III.A.2:

$                 

 

 

 

 

 

 

B.

Adjusted Consolidated EBITDA for Subject Period (Line II.B.3 above):

$                 

 

 

 

 

 

C.

Adjusted Leverage Ratio (Line III.A.3 ¸ Line III.B):

         to 1.00

 

 

 

 

 

IV.

Section 6.12(a) — Material Subsidiaries.

 

 

 

 

 

 

 

A.

1.

Total assets of the Borrower and Material Subsidiaries at Statement Date:

$                 

 

 

 

 

 

 

 

2.

Consolidated total assets of the Borrower and its Domestic Subsidiaries at
Statement Date:

$                 

 

 

 

 

 

 

 

3.

Line IV.A.1 ¸ Line IV.A.2:

                 %

 

 

 

 

 

 

 

Minimum required: 90%

 

 

 

 

 

 

B.

1.

Total revenues of the Borrower and Material Subsidiaries for Subject Period:

$                 

 

 

 

 

 

 

 

2.

Consolidated total revenues of the Borrower and its Domestic Subsidiaries for
Subject Period:

$                 

 

 

 

 

 

 

 

3.

Line IV.B.1 ¸ Line IV.B.2:

                 %

 

 

 

 

 

 

 

Minimum required: 90%

 

 

 

 

 

 

 

C.

1.

EBITDA of the Borrower and Material Subsidiaries for Subject Period, based on
Consolidated EBITDA:

$                 

 

 

 

 

 

 

 

2.

EBITDA of the Borrower and its Domestic Subsidiaries for Subject Period, based
on Consolidated EBITDA:

$                 

 

 

 

 

 

 

 

3.

Line IV.C.1 ¸ Line IV.C.2:

 

 

 

 

 

                 %

 

 

Minimum required: 90%

 

 

--------------------------------------------------------------------------------